Case 1:21-cv-00487-JMF Document 12-9 Filed 01/28/21 Page 1 of 3




  EXHIBIT I
           Case 1:21-cv-00487-JMF Document 12-9 Filed 01/28/21 Page 2 of 3


MU White and
   Williams LLP
Scott H.
Scott H. Casher
Partner
Partner
    Bedford Road
427 Bedford  Rued |I Pleasantville,
                     Reesentvie, NY NY 10550
                                        10580
Direct 914.487.7343
Died   914.4E7.7343 I| Fax
                       Fax 914.4a7.73e3
                           914.487.7323
cashers@whiteandwilliams.com |I virileendwiiernstom
ceteregvAiteerdwilernsixei          whiteandwilliams.com



January 20, 202.1
            2021


VIA EMAIL
Daniel J. Eldredge, Esq.
TigerRisk Partners LLC
7601 France Avenue South, Suite 200
Edina, MN 55435
deldredge@tigerrisk.com
deldredgeatigerriskicom

         RE: Willis Re / TigerRisk Partners LW
                                            LLC

Dear Mr. Eldredge:

        This law firm represents Willis Re Inc. and Willis Towers Watson ("WTW").
                                                                           (“WTW”). We write
in connection with the recent announcement by TigerRisk Partners LLC that it has hired a
healthcare-focused professional liability team from Willis Re that includes, but may not be
                                               Wendland, Anjanette Denning.
limited to, Scott Strenge, Paul Herriott, Joel WencUand,           Benning, Daniel Brandt
                                                                                   Brandt, Susan
Smith, John Hayden, Joseph Reitzel, Adam Ewald and Timothy Mt    Metke.

       Each of the above-named individuals has: (1) provided their notice of resignation to
Willis Re; (2) been provided with a copy of their written agreement(s) with Willis Re and/or
WTW containing restrictive covenants; and (3) acknowledged receipt of their written
agreement(s). Each of the agreements contains a Notice Period, during which they have agreed to
continue to perform their duties and responsibilities and perform work in accordance with
expectations conveyed by their manager.

       Willis Re reminded each individual, in writing, that during the Notice Period they shall
continue to owe an undivided duty of loyalty to Willis Re, meaning that, among other things, that
they may not take any action, directly or indirectly, to solicit, divert, or take any business from
Willis Re clients or prospective clients, nor may they, directly or indirectly, solicit any
employee(s) or take any actions that are contrary to the business interests of Willis Re.

        Willis Re also reminded each individual, in writing, of their Post-Employment
Obligations and restrictive covenants, which include but are not limited to, a prohibition on,
directly or indirectly: (1) using or disclosing any Confidential Information; (2) soliciting or
accepting business from, transacting or performing any type of business carried on by Willis Re

                       Delaware |IMessethukts
                       Derriere   Massachusetts |I New
                                                   New Jersey
                                                       Jersey |I New
                                                                 New York
                                                                     York I| Pennsylvania
                                                                             Peereyfrere |I Rhode
                                                                                            Rhcde Island
                                                                                                  Sergi
2817173NA
26471730v.1
             Case 1:21-cv-00487-JMF Document 12-9 Filed 01/28/21 Page 3 of 3
    Daniel J. Eldredge, Esq.
    TigerRisk Partners LLC
    January 20, 2021
    Page 2



for or on behalf of, certain clients or enticing such clients to discontinue, in whole or in part,
doing business of any type with Willis Re; (3) soliciting or accepting business from, transacting
or performing any type of business carried on by Willis Re for or on behalf of certain prospects;
or (4) soliciting or inducing employees of Willis Re to leave to work for a competitor. TigerRisk
Partners LLC is a competitor of Willis Re.

        Willis Re advised each individual, in writing, that their full compliance with the Post-
Employment Obligations and restrictive covenants contained in their agreements is expected and
required.1 Willis Re does not and will not ignore breaches of the aforementioned restrictive
required.'
covenants (should such breaches occur), and is prepared to institute any and all legal action
necessary to protect its legitimate business interests and to remedy any damages that it may
sustain as a result of any unlawful actions. In addition to recovering monetary damages that
would result from breaches of such Post-Employment Obli  Obligations
                                                              y: lions and restrictive covenants,
Willis Re may seek injunctive relief, as necessary, to enjoin any violations. Willis Re will also
         attorneys’ fees and costs in connection with any such liti
seek its attorneys'                                               litigation.
                                                                      y: tion. We trust that such action
will not be necessary.

        This letter is not intended to be a complete statement or summary of all of the facts
relevant to this matter or of Willis Re’s
                                     Re's rights
                                           tights in connection with the matters addressed herein or
otherwise in connection with their employment and/or separation of employment, or with respect
to the conduct of TigerRisk Partners LLC.


Very truly yours,

WHITE AND WILLIAMS LLP




Scott H. Casher

Enclosures

cc:        Robert Lapinsky, Esq.
           Sheri Bloomberg, Esq.
           LaSherril Matthews, Esq.




1
    A copy of the letters and their respective agreements containing restrictive covenants is attached hereto.


26471730v.1
28471730v.1
